At the outset, I am pleased to extend to Mr. Thomson, and through him to the friendly country of Fiji, my sincere congratulations on his election to the presidency of the General Assembly at its seventy-first session. I wish him sustained success in the discharge of the noble tasks with which he has been entrusted. I also wish to express our appreciation to His Excellency Mr. Mogens Lykketoft for his outstanding contribution and his efficient and highly professional management of the work of the General Assembly at the seventieth session.
We commend the extraordinary efforts exerted by Secretary-General Ban Ki-moon during his two terms with a view to achieving the goals of the international Organization in establishing the foundations of peace and security in the world. We share the hope he expressed in his statement at the beginning of the general debate (see A/71/PV.8) that the Paris Agreement on Climate Change will enter into force by the end of this year. We also endorse his proposal for the establishment of a high-level panel to find practical solutions that will improve decision-making mechanisms at the United Nations. We support the continued pursuit of the great achievements that took place in all domains, notably in the fields of education and health, during the past decade. I seize this opportunity to express to the Secretary-General our thanks and appreciation for all that he has accomplished at the helm of the Organization and to wish him every success in his future endeavours in the service of his own country and the world at large.
The theme of this general debate, “The Sustainable Development Goals: a universal push to transform our world”, testifies to our collective will and earnest desire to achieve those Goals. Under the leadership of His Majesty King Hamad bin Isa Al Khalifa, my country attaches great importance to the Goals and has already started to implement them, as is documented in international reports. My country will persevere in its commitment, consistent with its ambitious national plans and programmes, fully convinced that the achievement of the Goals promises a bright future for its citizens.
A few days ago, the United Nations held an important demonstration of its relationship with the Kingdom of Bahrain, namely, the Sustainable Development Award ceremony hosted by Bahrain on 23 September on the margins of the General Assembly. There, His Royal Highness Prince Khalifa bin Salman Al Khalifa’s Sustainable Development Award was presented to Professor Anna Tibaijuka, former Executive Director of the United Nations Human Settlements Programme (UN-Habitat), a deserving laureate. The presentation underlines the Kingdom’s vision of sustainable development as a value that it not only seeks to achieve but also one that it seeks to promote by supporting all endeavours aimed at realizing it throughout the world.
The achievements of Bahraini women at the international level — notably by being elected to membership of the Commission on the Status of Women and the Executive Board of UN-Women and the fact that Bahrain received first place internationally for the highest growth rate of women’s participation in economic activities, as documented in a report of the International Labour Organization this year — testify to the close cooperation between the Kingdom of Bahrain and the United Nations and the keen interest of my country, represented by the Supreme Council for Women under the leadership of Her Royal Highness Princess Sabika Bint Ibrahim Al-Khalifa, in enhancing the empowerment of Bahraini women nationally and internationally and accelerating their participation in all Government and community sectors as a principal component that has contributed, and will continue to contribute, to the process of community development and progress.
“Development that does not have the citizen as its target is futile and undesirable”. Those were the words of His Majesty the King at the launch of the Bahrain Economic Vision 2030, clearly affirming that the well-being, happiness and stability of our citizens are the main pillars of development in all fields and that the Government’s efforts to achieve the global development goals are in parallel with its national economic vision. The Government’s action plan and its United Nations Development Programme country programme document both stress that Bahrain will continue to guarantee to all citizens, men and women alike, the enjoyment of all their constitutional rights. We shall steadfastly pursue our approach to progress, prosperity and advancement, despite all political and economic challenges and any attempt to divert us from our national task.
Development goes hand in hand with the security and stability of the individual citizen and of society at large. Neither can be achieved in isolation from the other, without a stable and secure State, with good governance and solid and effective institutions. Such is the road map that should be followed in all States generally and in the Middle East in particular, where the enormous challenges have been considered grave threats to international peace and security. It is for that reason that protection of the foundations of the nation State in our own countries and preventing their collapse in other countries is the basis for sustaining security, development and prosperity. It deserves to become the major objective of all actors and groupings of the international community, without double standards or hidden agendas. When united regionally and internationally, we are capable of addressing all those challenges, particularly terrorism.
We should jointly commit ourselves, without hesitation and in full determination, to eradicating all the underlying causes of terrorism, cutting off the sources of financing to terrorists and resolutely and vigorously protecting our societies from the discourse of hate and extremism. In that regard, we assert that anti-terrorism measures will not be effective through legislation and laws that contravene the Charter of the United Nations and the principles of international law. The approach taken by the United States Congress in passing the Justice against the Sponsors of Terrorism Act jeopardizes international relations based on the principle of the equal sovereignty of States and their sovereign immunity. It constitutes a dangerous precedent in relations between nations and threatens the stability of the international system, which in turn adversely affects international efforts to combat terrorism.
The question of displaced persons and refugees is among the serious issues generated by the situation prevailing in some countries in our region. It is negatively impacting development efforts and, if not resolved, will lead to more instability not just in the region, but throughout the world. The Syrian crisis, in all its phases and developments, constitutes the greatest human tragedy of our contemporary world. In a country that just a few years ago welcomed thousands of refugees, the Syrian population today is unable to live in peace and security on its own land. More than half of the Syrian people live as refugees or internally displaced persons, while the situation deteriorates day after day, creating a vacuum exploited by terrorist organizations to consolidate their position and threaten the entire region. We must, as an ethical and human imperative, address those threats, and the international community must act in unison to confront the problem from all angles.
We appreciate the efforts of the Kingdom of Saudi Arabia, the State of Kuwait, the Hashemite Kingdom of Jordan, the Lebanese Republic and the Republic of Turkey to mitigate the humanitarian predicament of Syrians. We invite the international community to aid the efforts of our countries. We commend the United Nations for its efforts in that respect, which recently culminated in the high-level plenary meeting on addressing large movements of refugees and migrants and the adoption of the New York Declaration for Refugees and Migrants (resolution 71/1, annex). Follow-up actions to implement the provisions of the Declaration will undoubtedly have a positive impact.
The Kingdom of Bahrain has consistently supported the aspirations of the Syrian people to build, in accord with their own will, a civil State with a national fabric rich in cultural and human heritage and diverse in its various components, with a view to restoring the spirit of love and tolerance. We call on all States with leverage in the Syrian crisis, notably the United States and the Russian Federation, to join efforts to achieve a political solution to the crisis along the lines of the Geneva communiqué and Security Council resolution 2254 (2015). Furthermore, it is imperative to implement Security Council resolution 2165 (2014), which stipulates the direct, unfettered and immediate delivery of humanitarian assistance to the entire Syrian territory, thereby saving that beloved country and its people from a tragedy we all want to see ended, avoiding the collapse of the remaining State institutions, preserving
Syria’s territorial integrity, eradicating all terrorist organizations at large in the country and putting an end to the regional meddling, whether direct or by proxy, that hinders the peaceful settlement of the crisis.
In the same vein, we encourage all efforts in Iraq to overcome the problems facing the reconstruction of the State and its institutions and the fulfilment of the will of the Iraqi people through the participation of all political factions, without external pressure. We stress the need for perseverance in the efforts to re-establish State authority over the entire national territory by ousting the terrorist organizations and to combat the criminal and inhumane practices of extremist militias against Iraqis and their neighbours under the pretext of fighting terrorism.
We look forward to the day when we shall see an independent Palestinian State, living in peace and security, side by side with the State of Israel. I have no doubt whatsoever that the people of the region, both Arabs and Israelis, are eager to see this day and look forward to a just and comprehensive peace. That hope remains contingent on Israel’s admission that its security and stability cannot be ensured unless the same holds true for the Palestinian people. Israel needs to be serious about achieving a just and durable peace in the region, with Palestinians and Israelis alike feeling that they are safe and that their future and the future of their children are also safe. An end must be put to the practices that hinder the long-awaited peace, notably the violations against the sanctity of Al-Aqsa mosque that offend the feelings of Muslims all over the world. All illegal settlements in the occupied Palestinian territory should be dismantled. Recognition must be given to the right of the Palestinian people to an independent State, within the 4 June 1967 boundaries, with East Jerusalem as its capital, consistent with international law and instruments and the relevant resolutions of the United Nations. Israel should respond positively and in an open spirit to the Arab Peace Initiative, which is still valid and on the table. We continue to embrace the Initiative and shall not back down, as it offers the correct and appropriate approach to laying down the foundation of peace in the region and to promoting cooperation among its nations and States.
With respect to the situation in the Republic of Yemen, the commitment of the Kingdom of Bahrain, a member of the Arab coalition to restore legitimacy in Yemen, will remain steadfast. Bahrain has spared no resources or blood to achieve this noble goal, and we shall continue on that path, no matter how great the sacrifices, until the time when the legitimate Government under the leadership of His Excellency President Abdrabuh Mansour Hadi Mansour is in a position to take control of the entire territory of Yemen.
We underline the humanitarian role played by the coalition forces and their determination not to target civilians. We demand that the coup d’état forces and their supporters, whose ambition is to take control of the institutions of the State, immediately cease committing any negative actions that hinder stability. We do not stand against any Yemeni party, but we do stand by Yemen and the Yemeni people in their fight against all who try to harm Yemen or control it from outside. We will continue this support until a political settlement is reached and a peaceful solution that puts an end to the suffering of the Yemeni people is implemented.
Such a solution must safeguard the security, stability and unity of the Yemeni people in accordance with international terms of reference, notably the Gulf Cooperation Council (GCC) initiative and its implementation mechanism, the outcome of the National Dialogue Conference and resolution 2216 (2015). We commend the efforts exerted by Mr. Ismail Ould Cheikh Ahmed, the Secretary-General’s Special Envoy for Yemen, and by the State of Kuwait to help find a settlement to the crisis.
With respect to Libya, that brotherly Arab country badly needs all parties to show solidarity, work together to get through the present difficult stage and overcome the challenges that the country faces. Those challenges are obstructing the people’s aspirations to live in peace and enjoy the stability of a unified State with robust modern institutions. We welcome the formation of the Government of National Accord and stress the need to provide it with the necessary support in order for the Libyan House of Representatives to build the necessary confidence that will enable it to lead the country, discharge its duties and responsibilities and rid the country of terrorist organizations by eradicating them.
With respect to the issue of the Western Sahara, the Kingdom of Bahrain underlines the need to find a political settlement on the basis of the Moroccan initiative for self-government and the relevant Security Council resolutions, so that the territorial integrity of Morocco may be guaranteed and that the security and stability in the region may be enhanced. We welcome
the return of Morocco to the African Union and the resumption of its vital role on the continent.
With regard to the Islamic Republic of Iran, we in the GCC and all Arab countries have spared no effort to build the best relations possible with that neighbouring country on the basis of good-neighbourliness and respect for the sovereignty of States, consistent with the practices and principles of international relations between States. We have not hesitated for an instant to build bridges and seek to improve relations with it. However, despite all these efforts and sincere wishes, there has never been a serious response from Iran. The efforts we undertook ended either in an impasse or with a creation of new problems and crises that obligated us to return to square one.
We still hear the same irresponsible sectarian discourse from Iran and have witnessed the damage done to our bilateral and multilateral relations. In the most recent incident, Iranian officials made false allegations against the Kingdom of Saudi Arabia, which is a country that plays a laudable role in efficiently providing hospitality, safety, protection and care for large numbers of pilgrims during the seasons of Hajj and Umrah. No one can deny or minimize the importance of those efforts.
We continue to face Iran’s attempts to jeopardize our security and social peace through the support it provides to groups and militias under its authority, such as the terrorists of Hizbullah and the Iranian Revolutionary Guard Corps. Iran also continues to occupy three Emirati islands in the Arabian Gulf and refuses mediation for a peaceful settlement.
The situation is clear, and there is no way that it will change if Iran does not undertake a comprehensive change in its foreign policies, put an end to its hostile policies and show an open attitude towards our countries. Doing those things would undoubtedly pave the way for the region to enter a new era of stability and development.
The Kingdom of Bahrain reaffirms the need to join efforts aimed at establishing a zone free of weapons of mass destruction, notably nuclear weapons, in the Middle East, including the Arabian Gulf region, while stressing the right of countries to use nuclear power for peaceful purposes. Nuclear power was created only to serve human beings and to improve their lives, not to harm them or be used as lethal weapons that might obliterate entire cities and kill millions of innocent people.
We have before us an opportunity to overcome the challenges facing us and maintain the strength and cohesion of our nations and peoples. We belong to a region that has made tremendous human contributions and great civilizational achievements. Our region has contributed effectively to all that we witness and live out today by way of the human progress we have contributed to in various fields of endeavour, including the sciences. All of that was possible only because those who lived in the region did so in an atmosphere of full security and harmony, without divisions based on ethnic, ideological or religious differences. We should remember that fact as we work to build the future we seek for our countries and future generations with a view to making important contributions to human civilization that we can be proud of.
I would repeat here a few words by His Majesty King Hamad bin Isa Al Khalifa:
“The Kingdom of Bahrain and its people epitomize the principles of friendship, tolerance, mutual respect and openness to the world. We are proud of our diversity and our solid belief that every individual has the right to enjoy a safe and decent life.”
Those words, characteristic of the Kingdom of Bahrain and its citizens, clearly reflect the spirit of the region and the aspirations of its people.
I would like to conclude by saying that the Kingdom of Bahrain, with its leadership and enlightened people eager to embrace the love and peace of the world and all its peoples, will remain faithful to the lofty human values and principles on which we have prided ourselves since time immemorial. As we confront the challenges to the Kingdom’s safety and achievements, we shall hold fast to these values, while remembering that they illuminate our path towards a safe and stable society in which everyone enjoys security, prosperity and progress.
